Revised Opinion
PER CURIAM.
This cause is here on the suggestion of the State of Florida, the Borden Company, a New Jersey corporation, relator, for a writ of prohibition to the Florida Milk Commission.
Because the petition and response filed herein pose a controversy which more appropriately should be adjudicated by a District Court of Appeal, we decline to assume jurisdiction.
The relator has invoked original as distinguished from our appellate jurisdiction and, consequently, we cannot transfer the cause.
The suggestion for prohibition is denied but without prejudice to the relator to proceed as it may be advised in the appropriate District Court of Appeal.
THORNAL, C. J., and THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.